                      Case 1:16-cr-00373-PAE Document 14 Filed 01/25/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District
                                             __________  DistrictofofNew York
                                                                      __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No.     16-cr-373
                       Timothy Parietti                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          United States of America                                                                                     .


Date:          01/23/2019                                                               /s/ Michael T. Koenig
                                                                                          Attorney’s signature


                                                                                 Michael T. Koenig (WiBN 1053523)
                                                                                      Printed name and bar number
                                                                                 United States Department of Justice
                                                                                          Antitrust Division
                                                                                         450 5th Street NW
                                                                                       Washington, DC 20530
                                                                                                Address

                                                                                     Michael.Koenig@usdoj.gov
                                                                                            E-mail address

                                                                                           (202) 616-2165
                                                                                           Telephone number

                                                                                           (202) 598-2428
                                                                                               FAX number
